Citation Nr: 0729175	
Decision Date: 09/17/07    Archive Date: 10/01/07

DOCKET NO.  03-17 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder for the period 
from February 24, 2000, to October 29, 2001.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

J. W. Kim, Associate Counsel


INTRODUCTION

The veteran had active service from November 1965 to May 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2000 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Winston-Salem, North Carolina, that granted service 
connection for post-traumatic stress disorder (PTSD), 
evaluating it as 30 percent disabling effective February 24, 
2000.  

A July 2002 rating decision increased the initial disability 
rating for PTSD to 70 percent disabling effective October 29, 
2001, and 100 percent disabling effective January 14, 2002.

In an April 2004 decision, the Board, in part, denied an 
initial disability rating in excess of 30 percent for PTSD 
for the period from February 24, 2000, to October 29, 2001.  
The veteran appealed the decision to the United States Court 
of Appeals for Veterans Claims (Court).  By order dated July 
2005, the Court set aside the decision and remanded the 
matter for further proceedings.  

In August 2006, the Board remanded the appeal for further 
development.


FINDING OF FACT

The veteran's service-connected PTSD is manifested by 
symptoms such as nightmares, sleep disturbance, moderate 
depression, and impaired social functioning for the period 
from February 24, 2000, to October 29, 2001.


CONCLUSION OF LAW

The criteria for an initial disability rating in excess of 30 
percent for PTSD have not been met for the period from 
February 24, 2000, to October 29, 2001.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.7, 4.130, Diagnostic 
Code 9411 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veteran's Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, 487 F.3d 881.

In this case, the decision on appeal granting service 
connection was rendered prior to the enactment of the VCAA.  
Thus, his claim was substantiated and, therefore, at the time 
of the enactment of the VCAA, VA no longer had any further 
duty to notify him on how to substantiate his claim.  
Dingess, supra.  In any event,
in an August 2006 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate a claim for a higher initial rating for the 
period in question, as well as what information and evidence 
must be submitted by the veteran, what information and 
evidence will be obtained by VA, and the need for the veteran 
to advise VA of or submit any further evidence he has in his 
possession that pertains to the claim.  The letter also 
advised the veteran of the evidence needed to establish a 
disability rating and effective date.  The claim was last 
readjudicated in April 2007.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file consists of the 
veteran's service medical records, VA outpatient treatment 
notes, and VA examination reports.  Furthermore, in September 
2006 and June 2007 correspondences, the veteran indicated 
that he had no other information or evidence to submit in 
support of his claim.

As discussed above, VCAA provisions have been complied with.  
The veteran was notified and aware of the evidence needed to 
substantiate his claim, the avenues through which he might 
obtain such evidence, and the allocation of responsibilities 
between himself and VA in obtaining such evidence.  There is 
no indication that there is additional evidence to obtain, 
there is no additional notice that should be provided, and 
there has been a complete review of all the evidence without 
prejudice to the veteran.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, 487 F.3d 881.  Thus, any such 
error is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, 353 F.3d at 1374, Dingess, 
19 Vet. App. 473; see also ATD Corp. v. Lydall, Inc., 159 
F.3d 534, 549 (Fed. Cir. 1998).

Factual Background

At the time that he filed his claim of entitlement to service 
connection for PTSD in February 2000, the veteran stated that 
he experienced flashbacks to his service in the Republic of 
Vietnam and he had trouble sleeping at night.  He also stated 
that most of his flashbacks were related to an in-service 
incident when his unit was sent in to retrieve the bodies of 
servicemen who had been killed in a firefight with the enemy 
in the Republic of Vietnam in 1966 or 1967.  He added that 
his marriage had failed after three years and that he was 
finding it hard to work as a maintenance man at an apartment 
complex due to his PTSD.  Finally, he reported that he was 
going to be seen for PTSD at VAMC Durham in the near future.

A detailed review of the veteran's VA outpatient treatment 
reports reveals that, in June 2000, the veteran reported 
distressing nightmares associated with his tour of duty in 
Vietnam, trouble falling asleep and staying asleep, and 
feeling "like he always has to be on guard."  The veteran 
scored within the moderate to heavy range of combat exposure 
on psychological testing, and his Beck's Depression Inventory 
(BDI) was in the moderate range of depressive symptoms.  The 
veteran stated that he had held his current job the longest 
of any of his post-service jobs because he had a small degree 
of contact with others, and he reported no social contacts 
outside of his brother and his significant other.  The VA 
examiner stated that the veteran's re-experiencing symptoms, 
avoidance and numbing symptoms, and hyperarousal symptoms 
were at an intensity and frequency that met the diagnostic 
criteria for PTSD.  The VA examiner noted that the veteran 
had been considerably impaired both socially and 
occupationally by his PTSD.  The veteran's Global Assessment 
of Functioning (GAF) score was 50, indicating serious 
symptoms or serious impairment in social, occupational, or 
school functioning.

In a Notice of Disagreement received at the RO in September 
2001, the veteran stated that his GAF score of 50 merited a 
50 percent disability rating for PTSD.

The veteran returned for outpatient treatment of his service-
connected PTSD on October 22, 2001.  At that time, the VA 
social worker noted that the veteran had continued to drink 
alcohol.  The veteran also had significant PTSD symptoms that 
had been exacerbated by the September 11, 2001, terrorist 
attacks.  He denied active suicidal or homicidal ideation.  
The social worker concluded that the veteran did not 
represent an acute danger to himself or others.  No further 
assessment was provided.

In his claim for a total disability rating based on 
individual unemployability received in April 2002, the 
veteran indicated that his PTSD began to affect full time 
employment in December 2001.

In a statement received in January 2003, the veteran stated 
that all of the medical evidence in the record demonstrated 
that his PTSD was at least 70 percent disabling from the time 
that his service connection claim had been granted in 
September 2000.  He also stated that he had been unemployable 
since that time.

On a VA Form 9 received in June 2003, the veteran reiterated 
that his PTSD should never have been rated as 30 percent 
disabling.

Analysis

The veteran and his service representative essentially 
contend on appeal that his service-connected PTSD was more 
than 30 percent disabling for the period from February 24, 
2000, to October 29, 2001.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2006); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2006); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2006); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2006).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In general, the degree of impairment resulting from a 
disability is a factual determination and generally the 
Board's primary focus in such cases is upon the current 
severity of the disability.  Francisco v. Brown, 7 Vet. 
App. 55, 57-58 (1994); Solomon v. Brown, 6 Vet. App. 396, 402 
(1994).  However, in Fenderson v. West, 12 Vet. App. 119 
(1999), it was held that the rule from Francisco does not 
apply where the claimant has expressed dissatisfaction with 
the assignment of an initial rating following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings.

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

In this case, the veteran's PTSD is evaluated as 30 percent 
disabling under 38 C.F.R. § 4.130, Diagnostic Code 9411, for 
the period from February 24, 2000, to October 29, 2001.  See 
38 C.F.R. § 4.130, Diagnostic Code 9411 (2006).  An 
evaluation of 30 percent disabling is available under 
Diagnostic Code 9411 where the veteran's PTSD is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of an 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, or recent events).

The next higher evaluation of 50 percent disabling is 
available where the veteran's PTSD is manifested by 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

An evaluation of 70 percent disabling is available under 
Diagnostic Code 9411 where the veteran's PTSD is manifested 
by occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation; obsessional rituals which interfere with routine 
activities; intermittently illogical, obscure, or irrelevant 
speech; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting); and an inability to establish 
and maintain effective relationships.

Finally, the maximum evaluation of 100 percent disabling is 
available under Diagnostic Code 9411 where the veteran's PTSD 
is manifested by total occupational and social impairment, 
due to such symptoms as: gross impairment in thought 
processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; a persistent 
danger of hurting himself or others; an intermittent 
inability to perform activities of daily living (including 
the maintenance of minimal personal hygiene); disorientation 
to time or place; and memory loss for names of his close 
relatives, his own occupation, or his own name.

Taking into account the relevant evidence outlined above, and 
resolving any reasonable doubt in the veteran's favor, the 
Board finds that the evidence does not support the veteran's 
claim of entitlement to an initial disability rating in 
excess of 30 percent for PTSD for the period from February 
24, 2000, to October 29, 2001.  The objective medical 
evidence of record on this claim fails to show that, for the 
period from February 24, 2000, to October 29, 2001, the 
veteran's service-connected PTSD was manifested by 
symptomatology consistent with a higher rating.  

The Board notes that the evidence of record does not 
establish that the veteran suffered from flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory; 
impaired judgment; impaired abstract thinking; or 
disturbances of motivation and mood such that a higher 50 
percent evaluation is warranted. 

With respect to difficulty in establishing and maintaining 
effective work and social relationships, the veteran has 
pointed to a failed marriage and indicated that he maintains 
no social contacts outside of his brother and his significant 
other; however, the Board observes that the veteran's 
marriage failed many years prior to the date of claim, and is 
thus not an indication of the severity of his condition for 
the period in question.  Further, the veteran was able to 
maintain a relationship with his brother and his significant 
other of 10 years, as noted in outpatient records.  Moreover, 
an October 2001 treatment report noted the veteran 
occasionally attended church.  Similarly, although he 
reported increasing difficulty maintaining his job, the Board 
observes that he was able to maintain an effective work 
relationship with his employer for approximately 7 years 
until he was fired in December 2001.  While the Board 
recognizes that a veteran need not meet all the diagnostic 
criteria indicated, even if the veteran had difficulty 
establishing and maintaining effective relationships, his 
overall disability picture still fails to more nearly 
approximate the criteria of the higher 50 percent disability 
rating.  In this regard, when evaluating the level of 
disability from a mental disorder the extent of social 
impairment should be considered, but the rating cannot be 
based solely on social impairment.  38 C.F.R. § 4.126 (2006).

Although his GAF score was 50, the objective symptoms noted 
do not correspond with the criteria required for a 50 percent 
rating.  While the Rating Schedule does indicate that the 
rating agency must be familiar with the Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM-
IV), it does not does not assign disability percentages based 
solely on GAF scores.  See 38 C.F.R. § 4.130.  Thus, a GAF 
score of 50 does not automatically equate to any particular 
percentage in the Rating Schedule; rather, it is but one 
factor to be considered in conjunction with all of the other 
evidence.

Given the objective medical evidence of record indicating 
that the veteran primarily experienced disabling symptoms 
such as chronic sleep impairment, had depressive symptoms 
noted to be in the moderate range, had a long-term 
relationship with his girlfriend, and was employed full time 
in a position he had held since 1994 (as noted by the 
employer on VA Form 21-4192), the Board concludes that the 
veteran is not entitled to an initial disability rating in 
excess of 30 percent for PTSD for the period from February 
24, 2000, to October 29, 2001.  See 38 C.F.R. § 4.130, 
Diagnostic Code 9411.

The Board also finds that the 30 percent evaluation assigned 
to the veteran's service-connected PTSD for the period from 
February 24, 2000, to October 29, 2001, reflects the most 
disabling that it had been during this period.  Therefore, 
the Board determines that additional consideration of staged 
ratings is not warranted. See Fenderson, 12 Vet. App. 119.

In reaching this decision, the Board has considered the issue 
of whether the veteran's service-connected PTSD presented an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards such that referral to the appropriate officials for 
consideration of extraschedular ratings is warranted for the 
period from February 24, 2000, to October 29, 2001.  In this 
regard, the Board notes that the evidence does not show that 
the veteran's service-connected PTSD interfered markedly with 
employment (i.e., beyond that contemplated in the assigned 
rating), warranted frequent periods of hospitalization, or 
otherwise rendered impractical the application of the regular 
schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2006); 
Bagwell v. Brown, 9 Vet. App. 337, 338- 339 (1996).  With 
respect to the veteran's specific contention that he was 
unemployable due to his service-connected PTSD from the date 
that his service connection claim was granted in September 
2000, the Board notes that the veteran was employed full-time 
until December 2001.  Therefore, in the absence of such 
factors, the Board finds that the criteria for submission for 
consideration of an extraschedular rating pursuant to 38 
C.F.R. § 3.321(b)(1) are not met.  

For the reasons and bases discussed above, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to an initial disability 
rating in excess of 30 percent for PTSD for the period from 
February 24, 2000, to October 29, 2001.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. § 3.102 (2006).  Thus, the appeal is 
denied.


ORDER

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder for the period 
from February 24, 2000, to October 29, 2001, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


